EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the change
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.


CLAIMS:
Claim 1, line: 11, replace “the a take-up package,” with --a take-up package,--.

Claims 1-3 are allowed over the prior art of record.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art alone or in combinations teaches “method for starting a spindle of a cabling or two-for-one twisting machine at the start of a spindle journey, wherein the cabling or two-for-one twisting machine has at least one workstation, each workstation having a spindle pot at rest during the twisting for holding a first feed package and having a rotating, hollow spindle rotor with a spindle hollow shaft, which has a lateral outlet opening arranged below the spindle pot at a distance from the spindle hollow shaft, wherein an outer yarn pulled from a second feed package is wound around an inner yarn pulled from the first feed package and wherein the outer yarn is guided through the spindle hollow shaft and through the lateral outlet opening thereof and in a yarn balloon orbiting the spindle pot to a yarn-guiding device, which is arranged above the spindle in extension of a spindle axis and which merges two yarn supplies, and a winding device is present, in which the winding device creates a produced twist that is wound onto the a take-up package, characterized in that the method comprising: creating a yarn reserve on an empty take-up package by using a start-up ratio of a take-up speed of the produced twist to an actual rotation speed of the spindle rotor during start-up conditions, the start-up ratio being greater than a production ratio of a take-up speed of the produced twist to an actual rotation speed of the spindle rotor during production conditions (claim 1)”. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732   

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732